EDGERTON, Associate Justice.
I concur in the result, but agree with the Municipal Court of Appeals that the difference between the two sums found on the purchasing witness before and after his purchase was circumstantial evidence of the amount he paid for the onions. It is true that during the time he was not under observation he could have disposed of money in any number of different ways. He may possibly have thrown it away, lost it, or been robbed of it; or paid it to a creditor, lent it to a friend, given it to a beggar, mailed it to himself, or bought drinks with it. But all these possibilities, which a jury might think improbable, affect only the weight of the circumstantial evidence and not its admissibility. His coming back without the money did not prove conclusively that he had spent the money as he said, but it did make that more likely than if he had come back with the money. This seems obvious and is not in terms disputed. It means that his coming back without the money had probative value. Therefore it was admissible in evidence. “The evidentiary fact offered does not need to have strong, full, superlative, probative value, does not need to involve demonstration or to produce persuasion by its sole and intrinsic force, but merely to be worth consideration by the jury." Wigmore on Evidence, 3rd ed., § 29. To that familiar and necessary rule, dicta in the prevailing opinion seem to set up an exception to the effect that circumstantial evidence based on a voluntary search of the person is not admissible unless it is conclusive. No reason has been suggested for such an exception.